 

. § grow -` ir-
AO 245B (CASDRev. 08/13) Judgment in a Criminal Case for Revocations !.__;_"_m_‘__`mm____-;`_l:~ '
.sm_~_[

l _
§ ri:~<- f-
UNITED STATES DISTRICT COURT j `” H“i'lg

SOUTHERN DISTRICT OF CALIFORNIA SOU§$§,;*: F\`J|‘: £:Ht:a€gl gg't:;§;(~;-HNM

 

 

 

 

 

BY
UNITED STATES OF Al\/[ERICA AlVIENDED .]'U])G "N'T'H'A“"C " ‘
(For Revocation of Prcbation or Supervised Release) M
V (For Off`enses Committed On or After November 1, 1987)
JORGE l\/IEDINA-V[LLEGAS (l)
Case Number: 09CR2379-JLS
Federal Defender, lnc., by: Roxana Sandoval
Defendant’s Attomey
REGISTRATION No. 15483 085
§ Correction of Sentence for Clerial Mistake (Fed. R. Crim. P. 36)
THE DEFENDANT: -
admitted guilt to violation of allegation(s) No. l
l:l was found guilty in violation of allegation(s) No. after denial Of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
l nvl, Committed a federal, state, or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgmentl
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances

AUGUST 24. 2018
Date of Imposition of Sentence

'J O?%£z/W

ONONRABLE JANIS L. SAl\/fMART[NO
UNITED STATES DISTRICT ]'UDGE

   
 

09CR2379-JLS

 

11

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: JoRGE MEDlNA-anEGAs (1) ;rudgment - Page 2 ofz
CAsE NUMBER: 09CR23 79-JLS

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:

9 months (3 months concurrent and 6 months consecutive to sentence imposed in the Eastern District of
Washington, 13CR2034-001)

|:||:|

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district
l:| at A.M. on

 

 

 

|:l as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

l:| on or before

|:| as notified by the United States Marshal.

|:l as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

 

 

, With a certified copy of this judgment

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

09CR23 79-JLS

